Case 19-45206-elm7 Doc Filed 01/08/20

Fill in this information to identify the case:

Debtor 1

Debtor 2

Synergy Fabrication, Inc.

 

(Spouse, if filing)

United States Bankruptcy Court for the: Northern District of Texas

Case number

19-45206-elm-7

 

 

 

Official Form 410
Proof of Claim

Entered 01/08/20 12:02:15 Page 1 of 8

04/19

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

a eo the Claim

1. Who is the current
creditor?

Southwest Metal Treating Corp.

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

2. Has this claim been
acquired from
someone else?

A No

QO) Yes. From whom?

 

 

3. Where should notices
and payments to the
creditor be sent?

Federal Rule of
Bankruptcy Procedure
(FRBP) 2002(g)

Where should notices to the creditor be sent?

Robert A. Simon

Where should payments to the creditor be sent? (if
different)

Southwest Metal Treating Corp.

 

 

 

Name Name

301 Commerce Street, Suite 3500 P.O. Box 6270

Number Street Number Street

Fort Worth, TX 76102 Fort Worth, TX 76115

City State ZIP Code City State ZIP Code

817-878-0543

Contact phone

Contact email FSimon@whitakerchalk.com

Contact phone

Contact email rYanf@swmt.net

Uniform claim identifier for electronic payments in chapter 13 (if you use one):

 

4. Does this claim amend
one already filed?

WM No

Q) Yes. Claim number on court claims registry (if known)

Filed on
/DD 1 YYYY

 

5. Do you know if anyone
else has filed a proof
of claim for this claim?

 

Official Form 410

No

CL) Yes. Who made the earlier filing?

Proof of Claim

page 1

 
Case 19-45206-elm7 Doc Filed 01/08/20 Entered 01/08/20 12:02:15 Page 2 of8

Part 2: | Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number | No

oa toidentifythe  () Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
ebtor

7. How much is the claim? $. 146,569.56 . Does this amount include interest or other charges?
LI No

YW Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What is the basis of the | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
claim?
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Money loaned - promissory note

 

 

9. Is all or part of the claim w No
secured? Q) Yes. The claim is secured by a lien on property.

Nature of property:
LJ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

Q) Motor vehicle
(J Other. Describe:

 

Basis for perfection:
Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

 

Value of property: $

Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

 

 

Annual Interest Rate (when case was filed) %
Q) Fixed
UO) Variable
10. Is this claim basedona WH No
lease?
UL) Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subject to a A No
right of setoff?
QO) Yes. Identify the property:

 

 

Official Form 410 Proof of Claim page 2
Case 19-45206-elm7 Doc Filed 01/08/20 Entered 01/08/20 12:02:15 Page 3of8

 

12. Is all or part of the claim UY No
entitled to priority under

11 U.S.C. § 507(a)? Q) Yes. Check one: Amount entitled to priority
A claim may be partly UO Domestic support obligations (including alimony and child support) under

priority and partly 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

nonpriority. For example,

in some categories, the QO Up to $3,025* of deposits toward purchase, lease, or rental of property or services for

law limits the amount personal, family, or household use. 11 U.S.C. § 507(a)(7). $

entitled to priority.
Q Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
11 U.S.C. § 507(a)(4).

| U) Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $

|

| U Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
U) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

 

Ee wan Below

 

}
| The person completing Check the appropriate box:
this proof of claim must
sign and date it.

FRBP 9011(b).

| am the creditor.
| am the creditor’s attorney or authorized agent.

If you file this claim | am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature

IS.

OOGO

| am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a

fraudulent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information is true

fined up to $500,000, and correct.

imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 01/08/2020
M7 DD 7 YYYY

pit L:

Signature

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

Name Robert Andrew Simon
First name Middle name Last name
Title Attorney
Company Whitaker Chalk Swindle & Schwartz
Identify the corporate servicer as the company if the authorized agent is a servicer.
Rdrese 301 Commerce Street, Suite 3500
Number Street
Fort Worth, TX 76102
City State ZIP Code

 

Contact phone 817-878-0543

Email rsimon@whitakerchalk.com

Official Form 410 Proof of Claim page 3

 
Case 19-45206-elm7 Doc Filed 01/08/20 Entered 01/08/20 12:02:15 Page 4of8

EXHIBIT A

Calculation of Claim

Amount on Petition Date

Principal $145,256.16
Interest at 3% $ 1,313.40
For 110 Days $146,569.56

DM #436281
Case 19-45206-elm7 Doc Filed 01/08/20 Entered 01/08/20 12:02:15 Page5of8

Promissory Note

Date: September 11, 2019
Time: 10:00 a.m. CDT

Borrower: Synergy Fabrication, Inc.
Borrower’s Mailing Address:

1432 East Devitt Street
Fort Worth, Texas 76119

Guarantor: Kevin McFarland
Guarantor’s Mailing Address:

3103 Paxon Drive
Venus, Texas 76084

Lender: Southwest Metal Treating Corp.

Place for Payment:

P.O. Box 6270
Fort Worth, Texas 76115

Principal Amount: $145,256.16
Annual Interest Rate: 3%
Maturity Date: September 10, 2020
Annual Interest Rate on Matured, Unpaid Amounts: (3%)
Terms of Payment (principal and interest):
Borrower shall make monthly payments of principal and interest according to the
repayment schedule in Exhibit “A”. Each payment shall be due on the first (1st) day of each
month for a period of twelve (12) months, with the first (1°) payment due October 1, 2019 and

the last payment due September 1, 2020. Each payment shall be considered late if received after
the fifth (5th) day of each month.

On the Maturity Date of the Promissory Note, all accrued interest and the Principal
Amount shall be fully due and payable.

Security for Payment: None

PROMISSORY NOTE — SYNERGY FABRICATION, INC. PAGE |! OF 3
DM#419227.1

 
Case 19-45206-elm7 Doc Filed 01/08/20 Entered 01/08/20 12:02:15 Page 6 of 8

Promise to Pay

Borrower promises to pay to the order of Lender the Principal Amount and all accrued
interest as stated above. This Promissory Note (the “Note”) is payable at the Place for Payment
and according to the Terms of Payment. All unpaid amounts are due by the Maturity Date. If
any amount is not paid either when due under the Terms of Payment or on acceleration of
maturity, Borrower promises to pay any unpaid amounts plus interest from the date the payment
was due to the date of payment at the Annual Interest Rate on Matured, Unpaid Amounts.

 

Defaults and Remedies

If Borrower defaults in the payment of this Note or in the performance of any obligation
in any instrument securing or collateral to this Note, Lender may declare the unpaid principal
balance and any other amounts owed on the Note immediately due. Notwithstanding any other
provision of this Note, in the event of a default, before exercising any of Lender’s remedies
under this Note, Lender will first give Borrower written notice of default and Borrower will have
seven (7) days after notice is given in which to cure the default. If the default is not cured seven
(7) days after notice, Borrower waives all demand for payment, presentation for payment, notice
of intention to accelerate maturity, notice of acceleration of maturity, protest, and notice of
protest, to the extent permitted by law.

Attorney’s Fees

Borrower also promises to pay reasonable attorney’s fees and court and other costs if an
attorney is retained to collect or enforce the Note, but such fees and costs shall be subject to a
cap of $15,000. These fees and costs will bear interest from the date of advance at the Annual
Interest Rate on Matured, Unpaid Amounts, but also subject to the $15,000 cap. Borrower will
pay Lender these fees, costs, and interest on demand at the Place for Payment. These fees, costs,
and interest will become part of the debt evidenced by the Note.

Prepayment: Borrower may prepay this note in any amount at any time before the Maturity
Date without penalty or premium.

Application of Prepayment: Prepayments will be applied to installments on the last maturing
principal.

Other Clauses
Borrower is responsible for all obligations represented by this Note.
When the context requires, singular nouns and pronouns include the plural.

This Note will be construed under the laws of the state of Texas, without regard to
choice-of-law rules of any jurisdiction.

[Signature page to follow.]

PROMISSORY NOTE — SYNERGY FABRICATION, INC. PAGE 2 OF 3
DM#419227.1

 
Case 19-45206-elm7 Doc Filed 01/08/20 Entered 01/08/20 12:02:15 Page 7 of 8

PROMISSORY NOTE — SYNERGY FABRICATION, INC.
DM#419227.1

Borrower: Synergy Fabrication, Inc.

py: K4GW Fa

Kevin McFarland
Its:

 

Guarantor: Kevin McFarland

By: Jatt] CZ. He

“Kevin McFarland
Individually

Lender: Southwest Metal Treating Corp.

a eee te

Ryan I Fussell
Its: President

PAGE 3 OF 3
Case 19-45206-elm7 Doc Filed 01/08/20 Entered 01/08/20 12:02:15 Page 8 of 8

Exhibit “B”

Payment Schedule of Principal and Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Interest 3.00%

Rate

Years 1

Payments Per 12

Year

Amount $145,256.16

Payment Number | Due Date Payment | Principal | Interest | Balance

1 October 1, 2019 $12,302.28 | $11,939.14 | $363.14 | $133,317.02
2 November 1, 2019 | $12,302.28 | $11,968.99 | $333.29 | $121,348.03
3 December 1, 2019 | $12,302.28 | $11,998.91 | $303.37 | $109,349.12
4 January 1, 2020 $12,302.28 | $12,028.91 | $273.37 | $97,320.21
5 February 1, 2020 $12,302.28 | $12,058.98 | $243.30 | $85,261.23
6 March 1, 2020 $12,302.28 | $12,089.13 | $213.15 | $73,172.10
7 April 1, 2020 $12,302.28 | $12,119.35 | $182.93 | $61,052.75
8 May 1, 2020 $12,302.28 | $12,149.65 | $152.63 | $48,903.10
9 June 1, 2020 $12,302.28 | $12,180.02 | $122.26 | $36,723.08
10 July 1, 2020 $12,302.28 | $12,210.47 | $91.81 | $24,512.60
11 August 1, 2020 $12,302.28 | $12,241.00 | $61.28 | $12,271.60
12 September 1, 2020 | $12,302.28 | $12,271.60 | $30.68 | $0.00

 

PROMISSORY NOTE — SYNERGY FABRICATION, INC.

DM#419227.1

 
